UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: July 31, 2011  Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-52758 RAINEARTH INC. (formerly GoldRock Resources, Inc.) (Exact name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction of Organization) (IRS Employer Identification #) A No.1 Building, ShangDu International Tower, No.8 DongDaQiao Road, Beijing, China 100020 (Address of principal executive offices, including zip code) (852) 3005-7220 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer  Accelerated Filer  Accelerated Filer  Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No  Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 52,000,000 shares of Common Stock, outstanding as of September 7, 2011. 2 EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to our quarterly report on Form 10-Q for the period ended July 31, 2011 (the “Form 10-Q”), filed with the Securities and Exchange Commission on September 14, 2011 (the “Original Filing Date”), to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from our Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. No other changes have been made to the Form 10-Q Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Original Report, have been amended, restated and re-executed as of the date of this Amendment No. 1 and are included as Exhibits 31.1, 31.2 and 32.1, 32.2 hereto. 3 RainEarth Inc. (formerly Gold Rock Resources Inc.) (A Development Stage Company) Balance Sheets (Expressed in US Dollars) July 31, 2011 April 30, 2011 (Unaudited) ASSETS Current Assets Cash $ 506 $ 346 Total Current Assets 506 346 Other Assets - - Total Assets $ 506 $ 346 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ 84,323 $ 59,532 Due to related party 46,910 46,021 Total current liabilities 131,233 105,553 Stockholders' Equity (Deficit) Preferred stock, $0.00001 par value; authorized 1,000,000,000 shares, Issued and outstanding: 0 and 0 shares, respectively - - Common stock, $0.00001 par value; authorized 1,000,000,000 shares, Issued and outstanding: 52,000,000 and 52,000,000 shares, respectively 520 520 Additional paid-in capital 787,865 785,615 Deficit accumulated during the development stage (919,112) (891,342) Total stockholders' equity (deficit) (130,727) (105,207) Total Liabilities and Stockholders' Equity (Deficit) $ 506 $ 346 See notes to financial statements. F-1 4 RainEarth Inc. (formerly Gold Rock Resources Inc.) (A Development Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) Three months ended July 31, 2011 Three months ended July 31, 2010 Cumulative during the development stage (March 14, 2006 to July 31, 2011) Revenues $ - $ - $ - Expenses Impairment of investment in Beijing RainEarth - - 604,756 Amortization of investment in Beijing RainEarth - - 35,244 Donated rent 750 750 16,125 Donated services 1,500 1,500 32,250 General and administrative 61 36 44,441 Impairment of mineral claim acquisition costs - - 3,062 Professional fees 25,459 3,600 183,234 Total Costs and Expenses 27,770 5,886 919,112 Net Loss $ (27,770) $ (5,886) $ (919,112) Net Loss per share Basic and diluted $ (0.00) $ (0.00) Number of common shares used to compute loss per share Basic and Diluted 52,000,000 52,000,000 See notes to financial statements. F-2 5 RainEarth Inc. (formerly Gold Rock Resources Inc.) (A Development Stage Company) Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Three months ended July 31, 2011 Three months ended July 31, 2010 Cumulative during the development stage (March 14, 2006 to July 31, 2011) Cash Flows from Operating Activities Net loss $ (27,770) $ (5,886) $ (919,112) Adjustments to reconcile net loss to net cash used for operating activities: Impairment of investment in Beijing RainEarth - - 604,756 Amortization of investment in Beijing RainEarth - - 35,244 Impairment of mineral claim acquisition costs - - 3,062 Donated services 1,500 1,500 32,250 Donated rent 750 750 16,125 Changes in operating assets and liabilities Accounts payable and accrued liabilities 24,791 3,600 84,323 Net cash provided by (used for) operating activities (729) (36) (143,352) Cash Flows from Investing Activities Mineral claim acquisition costs incurred - - (3,062) Net cash provided by (used for) investing activities - - (3,062) Cash Flows from Financing Activities Loans from related party 889 - 46,910 Proceeds from sales of common stock - - 100,010 Net cash provided by (used for) financing activities 889 - 146,920 Increase (decrease) in cash 160 (36) 506 Cash, beginning of period 346 11,285 - Cash, end of period $ 506 $ 11,249 $ 506 Supplemental disclosures of cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Non-Cash investing and financing activities: Issuance of common stock in connection with investment in Beijing RainEarth $ - $ - $ 640,000 See notes to financial statements. F-3 6 RainEarth Inc. (formerly Gold Rock Resources Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS July 31, 2011 (Unaudited) Note 1. Organization and Business Operations RainEarth Inc. (the “Company”) was incorporated in the State of Nevada on March 14, 2006 under the name of Gold Rock Resources Inc. In April 2006 (see Note 4), the Company acquired a mineral claim in British Columbia, Canada; the claim was forfeited April 19, 2009. On March 25, 2009 (see Note 5), the Company entered into a Business Cooperation Agreement with Beijing RainEarth Technology Co. Ltd. (“Beijing RainEarth”) to jointly conduct a Hollow Fiber Membrane Materials application and manufacturing business. On March 27, 2009, the Company changed its name to RainEarth Inc. In August 2010 (see note 5), the Business Cooperation Agreement was terminated. On July 11, 2008, the Company effected a 10 for 1 forward stock split of its common stock, thereby increasing the number of issued and outstanding common shares from 2,000,000 shares to 20,000,000 shares and the number of authorized common and preferred shares from 100,000,000 shares to 1,000,000,000 shares. The financial statements have been retroactively adjusted to reflect this stock split. The financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. At July 31, 2011, the Company had cash of $506 and negative working capital of $130,727. For the three months ended July 31, 2011 and 2010, the Company had net losses of $27,770 and $5,886, respectively. These factors raise substantial doubt as to the Company’s ability to continue as a going concern. The Company plans to raise additional capital and achieve profitable operations through future business ventures. However, there is no assurance that the Company will accomplish these objectives. The financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Note 2. Interim Financial Statements The unaudited financial statements as of July 31, 2011 and for the three months ended July 31, 2011 and 2010 and for the period March 14, 2006 (inception) to July 31, 2011 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of July 31, 2011 and the results of operations and cash flows for the periods ended July 31, 2011 and 2010.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three months ended July 31, 2011 is not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending April 30, 2012. The balance sheet at April 30, 2011 has been derived from the audited financial statements at that date. F-4 7 RainEarth Inc. (formerly Gold Rock Resources Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS July 31, 2011 (Unaudited) Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended April 30, 2011 as included in our report on Form 10-K filed July 29, 2011. Note 3. Related Party Balances/Transactions a) During the three months ended July 31, 2011 and 2010, the Company recognized a total of $1,500 for donated services at $500 per month and $750 for donated rent at $250 per month provided by the President of the Company at no cost. b) At July 31, 2011, the Company is indebted to a current director for $1,889 and to a former director of the Company for $45,021, which obligations are non-interest bearing, unsecured and due on demand. Note 4. Mineral Claim In April 2006, the Company, through its former President and director, acquired 100% of the rights, title and interest in a mining claim representing 14 contiguous cells and covering an area of 725 acres. The property is situated on the eastern-flank of the Summers Creek Valley. It lies about the Rampart Lake road approximately 11 miles due north of the Town of Princeton (formerly known as Vermillion Forks), British Columbia, Canada. Payment of $3,062 was required to record this mining claim and was paid on April 7, 2006. The claim was registered in the name of the former President of the Company, who agreed to hold the claim in trust on behalf of the Company. On April 19, 2009, the claim was forfeited due to non payment of renewal fees. Note 5. Investment in Beijing RainEarth On March 25, 2009, the Company entered into a Business Cooperation Agreement (the “Agreement”) with Beijing RainEarth to jointly conduct a Hollow Fiber Membrane Materials application and manufacturing business. The Agreement provided for the Company to provide marketing and consulting services to Beijing RainEarth and to take actions to raise up to $20,000,000 for Beijing RainEarth. The Agreement also provided for the payment of consulting services fees to the Company equal to 60% of Beijing RainEarth’s quarterly revenues after deduction of direct operating costs, expenses and taxes. The term of the Agreement was 20 years. Pursuant to the Agreement, the Company issued 32,000,000 newly issued shares of its Common Stock (representing approximately 61.5% of the 52,000,000 issued and outstanding shares after the issuance) to a designated party of Beijing RainEarth. F-5 8 RainEarth Inc. (formerly Gold Rock Resources Inc.) (A Development Stage Company)
